    Case 1:19-cr-00057-LO Document 538 Filed 01/10/21 Page 1 of 10 PageID# 3772




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA

                                               Alexandria Division

UNITED STATES OF AMERICA                                  )
                                                          )
               v.                                         )    No. 1:19-cr-57 (LO)
                                                          )
KYU WA HONG                                               )


                    POSITION OF THE UNITED STATES ON SENTENCING

         The United States, through counsel, hereby submits its position on sentencing, currently

scheduled for January 12, 2021. As discussed below, we ask that the Court sentence the

defendant to a term of imprisonment of 240 months on Count 1 of the Fourth Superseding

Indictment, which is near the low-end of the government’s recommended guideline range.1 We

make this recommendation because of the defendant’s leadership status within the gang, his

history of violence, and his role in Brandon White’s murder, including the attempt to hide

White’s body following White’s killing. We believe a sentence of 240 months will also avoid

unwarranted sentencing disparities with those defendants already sentenced by this Court and

with those defendants the Court will sentence in the future.

I.       Background

         The defendant, Kyu Wa Hong, also known as Alex Hong and Starter, was an early

member of the Reccless Tigers, a violent street gang operating in Northern Virginia.2 The

Presentence Report describes in detail the gang’s history, narcotics trafficking, and acts of



1
  In the PSR, the Probation Office recommends an offense level 35 and a criminal history category III, resulting in a
guideline range of 210-262 months. The government recommends an offense level 37 and criminal history
category II, resulting in a guideline range of 235-293 months.

2
 As used here, the Reccless Tigers includes the Reccless Tigers and its affiliated entities of Club Tiger, Tiger Side,
Lady Ts, and the Asian Boyz.
 Case 1:19-cr-00057-LO Document 538 Filed 01/10/21 Page 2 of 10 PageID# 3773




violence, as well as the various roles of the defendants in this case (Dkt. 532 at ¶¶ 39-110, 114-

121). The Fourth Superseding Indictment similarly describes the history and structure of the

gang and its decade-long pattern of racketeering activity, including numerous acts of violence,

narcotics trafficking, money laundering, obstruction of justice, and other offenses (see United

States v. Peter Le et al., No. 1:19-cr-57 (LO) at Dkt. 439).

       Kyu Hong was introduced to the gang through Joseph Lamborn. The gang was small at

the time and led by Richard Pak. His initial foray into narcotics trafficking with the Reccless

Tigers was selling marijuana. Hong obtained pound quantities of marijuana through Richard

Pak, which he then distributed in Northern Virginia. Hong eventually moved onto cocaine, and

he became the cocaine supplier to other gang members, including Richard and Spencer Pak,

Tyler Le, Peter Le, and others. Hong used Soung Park and others to distribute cocaine to his

customers in Northern Virginia.

       Hong was considered one of the leaders of the Reccless Tigers, right below Richard Pak

and Tony Le. He was highly respected for his toughness, and he was known to stand up for

other gang members in a fight. Some of Hong’s violent acts as a member of the gang are

detailed in his Statement of Facts (Dkt. 532, 94-99). Gang members often sought him out for

advice when in a jam, as evidenced by his return to Virginia in February 2019 to help Joseph

Lamborn move Brandon White’s body (Dkt. 532, ¶¶ 102-108).

II.    Sentencing Guidelines

       The Probation Office determined that the defendant’s base offense level is 30 (as

stipulated by the parties); increased by 2 levels under U.S.S.G. § 2D1.1(b)(1) for possession of a

firearm; increased by 2 levels under U.S.S.G. § 2D1.1(b)(2) for use of violence; and increased by

4 levels under U.S.S.G. § 3B1.1(a)(1) for leadership; decreased by 3 levels for acceptance of




                                                 2
 Case 1:19-cr-00057-LO Document 538 Filed 01/10/21 Page 3 of 10 PageID# 3774




responsibility and a timely plea, for an offense level total of 35 (Dkt. 532, ¶¶ 126-136) .

       The United States believes that the defendant should receive a 2-level enhancement under

U.S.S.G. § 2D1.1(b)(16) as well. That section provides for an additional enhancement for a

defendant, like Hong, who receives an adjustment for aggravating role if the offense involved

any one of a number of factors. Here, three such factors apply, U.S.S.G. § 2D1.1(b)(16)(B),

(D), and (E). The gang distributed controlled substances to juveniles and involved juveniles in

the offense. Hong himself used Soung Park to distribute cocaine when Park was a juvenile.

Hong tampered with evidence when Hong, Park, Lamborn, and others attempted to move

Brandon White’s body. And Hong’s drug trafficking was Hong’s livelihood. If the Court

agrees and includes this enhancement, Hong’s offense level total would be a level 37.

       The United States also believes that Hong’s criminal history should be a category II

rather than a category III. The Probation Office gave the defendant 3 criminal history points for

two criminal convictions, one in Fairfax County (¶ 139) and one in Prince William County        (¶

141). These offenses stemmed from his gang activity and, we believe, are part of the

defendant’s relevant conduct. As such, they should not be considered “prior sentences” within

the meaning of U.S.S.G. § 4A1.2. If the Court adopts this position, Hong would have 3 criminal

history points rather than 6, resulting in a criminal history category of II.

           If the Court determines that the defendant has an offense level of 37 and criminal

history category of II, the resulting guideline range is 235 to 293 months.

III.   The 18 U.S.C. § 3553 Factors

       The defendant faces a statutory penalty of at least 120 months and a recommended

guideline sentence of 235 to 293 months. The United States submits that a sentence of 240

months is consistent with the factors articulated in 18 U.S.C. § 3553, which the Court must take




                                                   3
 Case 1:19-cr-00057-LO Document 538 Filed 01/10/21 Page 4 of 10 PageID# 3775




into account when imposing its sentence.

       A.      The § 3553(a)(1) Factors

       Under § 3553(a)(1), the Court must consider the nature and circumstances of the offense

and characteristics of the defendant. The Presentence Report fairly describes the offense of

conviction, applicable relevant conduct, and the defendant’s family background and personal

history, including his criminal history.

               1.      The Nature and Circumstances of the Offense

       The Court is familiar with the government’s investigation and prosecution of the Reccless

Tigers and those associated with the gang. The gang’s drug trafficking was extensive,

generating millions of dollars in drug proceeds. Members of the gang distributed marijuana,

THC products, cocaine, prescription drugs, ecstasy, and LSD, primarily in Northern Virginia but

also in Richmond and other locations. The gang sold its products to middle school, high school,

and college students, using social media platforms to market its “brand.” Guns were a big part

of the gang’s image, and gang members armed themselves with handguns, shotguns, and assault

rifles as reflected in hundreds of videos and photographs posted on their social media accounts.

As the gang’s drug networks grew, so did its violence. Those who owed the gang money or

offended the gang in some way were threatened, beat up, robbed, firebombed, stabbed, and

murdered.

       The defendant was at the center of all of this. Hong sold substantial quantities of

narcotics and was the gang’s primary source of cocaine. He was a respected leader of the gang,

who not only sanctioned, but participated in numerous violent acts. In 2013, he assaulted

individuals over drug debts. In 2014, along with Richard Pak and Joseph Lamborn, he beat up

and robbed an individual in retaliation for a suspected drug rip-off. During the Goldlinks Studio




                                                4
 Case 1:19-cr-00057-LO Document 538 Filed 01/10/21 Page 5 of 10 PageID# 3776




robbery in 2016, Hong struck the owner over the head with a television. In 2017, he and Peter

Le stabbed an individual at a local 7-11. In April 2017, Hong was one of several Reccless

Tigers in the middle of the fight and shoot-out with a rival gang at a club in Annandale. And in

February 2019, Hong directed the effort to try to hide Brandon White’s body for Joseph

Lamborn.

               2.      The History and Characteristics of the Defendant

       As noted, the defendant was born in Korea. After moving to the United States, his

family settled in Northern Virginia, and Hong attended Fairfax County public schools. He was

doing well in school prior to dropping out in the eleventh grade. Prior to his arrest in 2019, had

been using the defendant used marijuana regularly for almost a decade. He also used cocaine

and ecstasy.

       B.      The § 3553(a)(2) Factors

       Under § 3553(a)(2), the Court must also consider whether a total sentence of 120 months

satisfies four additional factors. First, as discussed above, a sentence within this range would

certainly reflect the seriousness of the offense, promote respect for the law, and provide just

punishment for the offense.

       Second, a sentence within this range would serve to deter others from committing the

same or similar offenses. At the local level, offenses tied to gang activity often result in little or

no jail time. Without meaningful sentences, criminal organizations such as the Reccless Tigers

will continue to flourish. The defendant’s experience with local charges was typical for many

of the Reccless Tigers. In 2014, he pled guilty to a felony drug charge in Fairfax County and

was sentenced to only 14 days in prison. After violating his probation, he was sentenced to an

additional two months in prison. In Prince William County, Hong was arrested in 2014 for




                                                  5
 Case 1:19-cr-00057-LO Document 538 Filed 01/10/21 Page 6 of 10 PageID# 3777




possession with intent to distribute marijuana and ecstasy. After pleading guilty to possession

(rather than PWID), he was sentenced to one month in prison. Four other felony arrests locally

resulted in the dismissal of the charges.

       Third, a sentence of imprisonment within this range will protect the public from any

further crimes by this defendant.

       Finally, a sentence within this range may provide the defendant with needed educational

or vocational training and any medical or psychological treatment. He may be well served by

the educational opportunities afforded by BOP.

       C.      The § 3553(a)(6) Factor

       Under 18 U.S.C. § 3553(a)(4) and (5), the Court must consider the kinds of sentence and

the sentencing range established for the offense under the sentencing guidelines. Under 18

U.S.C. § 3553(a)(6), the Court must consider the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct. The

following chart lists the sentences for each of the defendants sentenced previously by the Court:



            Defendant                       Sentence

 Kevin Aagesen                      188 months

 Fahad Abdulkadir                   192 months

 Zu Hun Chang                       42 months

 Tasneef Chowdhury                  121 months

 Angel Le                           42 months

 Tyler Le                           135 months

 Soung Park                         132 months




                                                 6
 Case 1:19-cr-00057-LO Document 538 Filed 01/10/21 Page 7 of 10 PageID# 3778




 Abdullah Abdow Sayf              180 months

 Brandon Sobotta                  7 months

 Tyler Sonesamay                  120 months



       Three defendants in this case have pled guilty to having conspired to abduct Brandon

White – Abdullah Sayf, Fahad Abdulkadir, and Kevin Aagesen. They received sentences

between 180 and 192 months. One defendant, Brandon Sobotta, participated in one drug

transaction, and was sentenced to 7 months. One other defendant, Zu Chang, was arrested by

Fairfax County police in a separate case for possession with intent to distribute drugs, and he was

sentenced to 42 months. Angel Le was the girlfriend of Peter Le, whose primary role was in

leasing apartments for Peter Le and collecting and depositing drug proceeds for the gang. She

was sentenced to 42 months. The other four defendants, Tasneef Chowdhury, Tyler Le, Soung

Park, and Tyler Sonesamay, were sentenced between 120 and 135 months. All four were active

gang members and involved in drug trafficking and gang violence.

       The defendants previously sentenced fall into three categories: (1) the lower-level

defendants whose participation in the gang and/or drug conspiracy was limited (sentenced to less

than 60 months); (2) mid-level defendants who were heavily involved in narcotics trafficking,

gun possession, and some acts of violence (sentenced to 10-12 years); and (3) defendants who

were involved in the kidnapping of Brandon White but who were not directly involved in his

murder (sentenced to 15-16 years). Hong represents a fourth category of defendants – gang

leadership coupled with substantial drug trafficking and violence and, in Hong’s case, attempts

to conceal a murder by his fellow gang members. For Hong, we submit that a sentence greater

than those imposed for the defendants in the above three categories is warranted, and we



                                                7
 Case 1:19-cr-00057-LO Document 538 Filed 01/10/21 Page 8 of 10 PageID# 3779




recommend a sentence of 240 months imprisonment, which is at the lower end of his sentencing

guideline range.

IV.    Response to the Defendant’s Objections

       In his sentencing memorandum, the defendant objects to the enhancement for leadership

role. While it is true that the Reccless Tigers did not have a rigid hierarchy with different tiers

or layers of leadership and management, the gang did have leaders whose directives were

respected and carried out. In dozens of interviews with gang members and others associated

with the gang, the same three persons were consistently identified as being those leaders –

Richard Pak, Tony Le, and Kyu Hong. Most considered Richard Pak and Tony Le as being the

highest ranking, co-leaders of the gang, with Hong just below them. Some identified Hong as

being equal to Richard Pak and Tony Le.

       The moving of Brandon White’s body is one example of how Hong acted as an

“organizer or leader” of criminal activity that was “otherwise extensive.” Joseph Lamborn

sought out Hong for advice as to what to do about Brandon White’s body, which Lamborn, Peter

Le, and Young Yoo had left in a wooded area of a residential neighborhood in Richmond,

Virginia. Hong advised Lamborn that he should try to dispose of the body, and Hong took over

the effort to do just that. He arranged for Soung Park and to meet them in Texas, where he gave

Soung tasks to take care of as he and Lamborn traveled by bus to Richmond. He tasked others

with securing transportation for the effort. Similarly, for the break-in at the Goldlinks Studio,

Hong was instrumental in the planning and execution of what they thought would be a burglary,

but which turned into a robbery because someone was at the studio when they broke in. Finally,

Hong operated his cocaine business from Las Vegas. From there, he directed Soung Park and

other persons to make deliveries of cocaine in Virginia and return the drug proceeds to him.




                                                  8
 Case 1:19-cr-00057-LO Document 538 Filed 01/10/21 Page 9 of 10 PageID# 3780




                                           Conclusion

       For these reasons, and for the reasons set forth in the Presentence Report, we ask that the

Court sentence the defendant to 240 months imprisonment on Count 1 of the Fourth Superseding

Indictment, to be followed by five years of supervised release, and the payment of a special

assessment fine of $100.



                                             Respectfully submitted,

                                             G. Zachary Terwilliger
                                             United States Attorney


                                     By:                    /s/
                                             James L. Trump
                                             Carina A. Cuellar
                                             Assistant United States Attorneys
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             (703) 299-3726
                                             jim.trump@usdoj.gov




                                                9
Case 1:19-cr-00057-LO Document 538 Filed 01/10/21 Page 10 of 10 PageID# 3781




                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 10th day of January, 2020, I filed the foregoing pleading with

the Clerk of Court using the Court’s electronic filing system, which will serve all counsel of

record.


                                        By:                   /s/
                                                James L. Trump
                                                Assistant United States Attorney
                                                United States Attorney=s Office
                                                2100 Jamieson Avenue
                                                Alexandria, Virginia 22314
                                                (703) 299-3726
                                                jim.trump@usdoj.gov




                                                   10
